DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 2 and 15 are objected to because of the following informalities:  
The claims are objected to because they include reference character “I” of “Formula I”, which is not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
As to claim 6, a list of specified alternatives is defined as a Markush group. A Markush group is a closed group of alternatives, i.e., the selection is made from a group “consisting of” (rather than “comprising” or “including”) the alternative members.  If a Markush grouping requires a material selected from an open list of alternatives (e.g., “selected from the group comprising” or the recited alternatives), the claim should generally be rejected under 35 U.S.C. 112(b) as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim.  If a claim is intended to encompass combinations or mixtures of the alternatives set forth in the Markush grouping, the claim may include qualifying language preceding the recited alternatives (such as “at least one member” selected from the group), or within the list of alternatives (such as “or mixtures thereof”). See MPEP 2173.05(h).
Applicants might amend claim 6 by claiming “...wherein the fluorinated elastomeric gum is selected from (i) copolymers comprising TFE and perfluoroalkyl vinyl ether monomeric unit; (ii)….or (xi) combinations thereof.”

In claim 9, applicants claim “...wherein the A block comprises…; and the B block comprises…; or even 35-60 wt% VDF and 25-50 wt% HFP based on the weight of the fluorinated elastomeric gum.”  It is unclear as to whether the OR statement is related to the B block OR if that statement is related to the overall HFP and VDF content of the fluorinated elastomeric gum.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 10-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Corveleyn (US 2014/0066572) in view of Mitsch (US 3,810,874).
Corveleyn teaches a curable fluoroelastomer composition comprising fluoroethers in an amount of at least 30 wt% (p. 3, [0036]), which can further contain solid fluoropolymers (p. 3, [0037]), which are described as containing functional groups, introduced by way of a cure site monomer, which is taught to include those with bromo-, iodo-, chloro- or nitrile groups (p. 4, [0049] to p. 5, [0053[]), where these monomer are present in an amount of 0.01-5 mol% (p. 5, [0055]).  Corveleyn teaches that the composition can be compounded homogeneously using conventional rubber mixing devices, such as roll mills (p. 7, [0093]), meeting applicants’ elastomeric gum.
Corveleyn teaches the fluoroethers to include those which are functionalized with at least one group, teaching that fluoropolyethers having ethylenically unsaturated groups can be obtained from the reaction of fluoropolyether esters with allylamine or diallylamine using methods described in US 3,810,874 (p. 3, [0034]).  
US 3,810,874 to Mitsch teaches reacting ester terminated poly(perfluoroalkylene oxides) with compounds such as allylamine, exemplified in Table I.  Substituting allylamine with diallylamine is prima facie obvious and suggests the claimed coagent of Formula (I), specifically 

    PNG
    media_image1.png
    49
    432
    media_image1.png
    Greyscale
.
Corveleyn in view of Mitsch is prima facie obvious over instant claims 1, 3 and 15.
Claims 2 and 4 can be rejected, as it only limits the coagent when it is a salt, which is not required by claim 1.
As to claim 5, Corveleyn teaches that the fluoropolyethers can have a linear backbone or be branched (p. 2, [0018]).
As to claims 6 and 8, Corveleyn teaches the fluoropolymers (gum) to include comprising predominantly repeating unites derived from TFE, which can be copolymerized with perfluorinated vinyl ethers and/or partially-fluorinated monomers like VDF (p. 4, [0038]-[0041]).  Corveleyn also suggests copolymers comprising at least 30 mol% TFE, 10-40 mol% perfluorinated vinyl ether and 0.01-5 mol% of a perfluorinated iodine containing monomer, like iodo-trifluoroethene (p. 5, [0056]).
 Corveleyn, suggesting a maximum of 11 wt% iodotrifluoroethene, or a maximum of about 7 wt% cure sites in the copolymer, the range of which overlaps with the claimed range of 0.05-5 wt% in claims 1 and 8, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness.
As to claims 10-13, Corveleyn teaches the inclusion of a peroxide in an amount of 2-10 phr fluoropolyether (p. 5, [0066]) and a filler in an amount of 1-50 phr fluoropolyether (p. 6, [0081]).  Corveleyn exemplifies a composition comprising 40 parts fluoropolyether, 60 parts fluoropolymer (gum), about 12.5 parts filler per 100 parts gum and 8 parts peroxide per 100 parts gum.  See p. 13, Table 5, Example 13.
As to claims 14 and 17, Corveleyn teaches using the compositions to prepare molded articles, seals, gaskets, etc. (p. 8, [0110]).

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Corveleyn (US 2014/0066572) in view of Mitsch (US 3,810,874), as applied above to claims 1-6, 8, 10-15 and 17, and further in view of Mitchell (US 2018/0194888), as 3M (3M Dyneon Fluoroelastomer E-20575 Product Data Sheet, 3M, 2014, 3 pages).
Corveleyn in view of Mitsch is prima facie obvious over instant claims 1-6, 8, 10-15 and 17, as Corveleyn teaches a blend of a solid fluoropolymer elastomers and ethylenically unsaturated fluoropolyether that can be used for preparing article such as seals (p. 8, [0100]), exemplified as a blend of 40 parts PFE-1 and 60 parts FP-1 (20575 by 3M, a peroxide curable VF2-HFP copolymer, with a modulus of about 4.1-4.8, as evidenced by 3M).
Corveleyn does not teach the elastomer to include block copolymers as claimed.
Mitchell teaches fluorinated block copolymers having a modulus of 0.1-2.5 MPa that are suitable for preparing seals, teaching that the block copolymers have a high tensile strength and modulus, affording a block copolymer with good toughness and good compression set, teaching that the modulus is important for mill blending, teaching that if it is too stiff it cannot be banded onto a mill (p. 5, [0067]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used the block copolymers of Mitchell in place of the fluoroelastomers suggested by Corveleyn, as Mitchell teaches that the fluorinated block copolymers have a modulus between 0.1-2.5, improving processability in a roll mill, as well as having high toughness and compression set which is desirable for seals.
Corveleyn in view of Mitsch and further in view of Mitchell is prima facie obvious over instant claim 7.
As to claim 16, Mitchell teaches block A as comprising 30-85 wt% TFE, 5-40 wt% HFP and 5-55 wt% VDF (p. 1, [0025]) and block B as comprising 25-65 wt% VDF and 25-50 wt% HFP (p. 2, [0031]).

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art is US 5,384,674, specifically Example 23 which combines 100 parts fluoroelastomer D (62 wt% vinylidene fluoride, 38 wt% hexafluoropropene and a minor amount of bromine-containing cure-site monomer) with 20 phr 
    PNG
    media_image2.png
    37
    355
    media_image2.png
    Greyscale
.
US ‘674 also exemplifies using 5 and 10 phr of a fluorinated ether in Examples 24 and 25.  US ‘674 the fluorinated ethers as having between 1.0-2.0 reactive moieties, where the claimed invention requires 3-4 reactive moieties.  
The claimed fluorinated ethers are known in the art, as taught by Mitsch; however, Mitsch uses the fluorinated ethers as the main elastomer, rather than in a small amount as a coagent.  
Mitsch prepared from diallylamine; however, US ‘572 requires the fluorinated ether in an amount of at least 30 wt%, which is much higher than the claimed amount of 3-10 phr fluoroelastomeric gum.
US 2016/0145433 also teaches a combination of 10-90 wt% functionalized polyether, suggesting the functionalized polyethers to include those taught by Mitsch, and 10-90 wt% of a functionalized polysiloxane gum; however, this suggests the functionalized polyether in an amount of 11 phr, which is greater than the claimed range of 3-10 phr.
US 2008/0107950 also teaches the claimed coagent; however, there is no fluorinated elastomeric gum present, as claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344. The examiner can normally be reached Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brieann R Johnston/Primary Examiner, Art Unit 1766